Case 1:20-cv-00777-HYJ-RSK ECF No. 42, PageID.477 Filed 02/08/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


ALBERT RADSPIELER,

         Plaintiff,                                   Case No. 1:20-cv-777

v.                                                    Hon. Hala Y. Jarbou

CITY OF OTSEGO, et al.,

      Defendants.
____________________________/

                                             ORDER

         Before the Court is Plaintiff's Motion for Leave to File Reply to Defendants' Response to

Motion for Leave to File First Amended Complaint (ECF No. 37). Accordingly:

         IT IS ORDERED that Plaintiff's Motion for Leave to File Reply to Defendants' Response

to Motion for Leave to File First Amended Complaint (ECF No. 37) is GRANTED. Plaintiff shall

file his reply, limited to 2,000 words, within seven (7) days from this order.



Dated:     February 8, 2021                            /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE
